Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The effective filing date is 7-17-20. 
Claims 1-3 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Olivares, Victor et al., MODELING INTERNAL LOGISTICS BY USING DRONES ON THE STAGE OF ASSEMBLY OF PRODUCTS, (https://pdf.sciencedirectassets.com/280203) Procedia Computer Science 55 ( 2015 ) 1240 – 1249 (hereinafter “Olivares”) which is prior to 7-17-20 and in view of U.S. Patent Application Pub. No.: US 2020/0180791A1 (hereinafter “Kimberly”) filed in 2018 and assigned to BOEING™.

    PNG
    media_image1.png
    456
    1548
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    438
    1076
    media_image2.png
    Greyscale
Olivares discloses “…1. A method comprising:
determining that a current plan (see page 1242-3 where the drones have an optimization algorithm that solves the TSP problem for the weight of supplies needed at the workstation for the industrial robot in the sub cluster shown in FIG. 3a-b; see robots as workstations in blue and the quadcopter moving to each work station to deliver the supplies) 
    PNG
    media_image3.png
    700
    698
    media_image3.png
    Greyscale

Olivares is silent but Kimberly teaches “…for performing a particular task with a robot requires modification;” (see blocks 102-118 where the system can indicate that a drone has a failure that is likely with a high probability and a second inspection drone Is dispatched in block 104 and the second inspection drone can inspect the first drone in blocks 104-120) ; (see FIG. 3 where the inspection drone is dispatched to inspect the first drone: see paragraph 49-54)  (see block 102-114 system behavior model and failure model and then this is provided to the I-UAV inspection planner of the failure and then an execution and plan is provided in block 102-114) …. (see paragraph 49-55 where the drone for inspection is provided to inspect the eddy current of the other drone: in accordance with a further alternative method of inspection, the FUAV 20 may fly in tandem with the U-UAV 10 al a separation distance. If the U-UAV 10 is on the ground, then the -UAV 20 may move to a location in. proximity to the uav 10 and land at that location or land on the U-UAV 10.  In accordance with a further alternative inspection method, the -FUAV 20 may fly around the U-UAV 10 while the U-UAYV 10 Is on the ground. Another ground variant would be when the U-UAYV 10 is taxiing and the LUAV 20 is orbiting around it to capture manifestations of faults that may be exhibited during that fight mode. The distance (if any} separating the -UAYV 20 from the U-UAY 10 curing an inspection will depend on the inspection method being used. The FUAV 20 may be contained in the U-UAV 10 or in a maintenance facility when not in inspection mode.) (see paragraph 54-55 where the first UAV is position on a side of a rotor of the second UAV to listen to the rotor to reduce a failure probability of the scanning whereas if it was place in a second location that is noisy this would cause a failure in the scanning and the test would have to be performed a second time); 



    PNG
    media_image2.png
    438
    1076
    media_image2.png
    Greyscale

Olivares discloses “…in response, generating one or more flight plans for an unmanned aerial vehicle (UAV) based on a robotic operating environment comprising the robot; (see FIG. 3b where the drones move to 20 work robots to deliver the supplies with the depot as an origin and the destination;  page 1242-3 where the drones have an optimization algorithm that solves the TSP problem for the weight of supplies needed at the workstation for the industrial robot in the sub cluster shown in FIG. 3a-b; see robots as workstations in blue and the quadcopter moving to each work station to deliver the supplies) 
    PNG
    media_image4.png
    519
    1518
    media_image4.png
    Greyscale

obtaining, using the UAV in accordance with the one or more flight plans, a new measurement of the robotic operating environment comprising the robot; and  (see page 1244-5 where the 1, path length, 2. Standard deviation and 3. Relative standard deviation of the UAV’s run is taken to further refine the path, and CPU time taken in 10 runs based on the 200 generations is also taken) 
generating, based at least on a difference between the new measurement of the robotic operating environment and a previous measurement of the robotic operating environment, a modified plan for performing the particular task with the robot. (see page 1248 where a parameter of energy consumption of the UAV is taken and a battery capacity trend is also taken so as to provide a better path where a quadcopter having 25 KG of weight for different distances is taken and a trend is taken);

    PNG
    media_image5.png
    710
    676
    media_image5.png
    Greyscale
It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of OLIVARES with the teachings of KIMBERLY since KIMBERLY teaches a swarm of so called inspection drones of FIG. 2 can be dispatched to an environment.  Then second robots in FIG. 1 can be inspected by the first drone via infrared images and video, audio, and also still or video images or black and white images from the swarm.  The swarm can inspect a structure but also the UAVs themselves. See paragraph 51.  The swarm can detect that a modification of another robot is needed immediately.  For example, a likey failure of the robot can occur.  This can provide a modification of the swarm based a poor health of the faulty UAV.  
Olivares is silent but Kimberly teaches “…2. The method of claim 1, wherein generating one or more flight plans for the UAV comprises:
generating a first flight plan that causes the UAV to navigate through a first path that specifies (i) placing one or more first sensors  (see p. 32 where the inspection drone can provide 1. Audio sensors, 2. Video sensors. 3. Photos 4 still IR images. 5. Video IR images. 6 black and white images; see paragraph 44) at one or more predetermined locations within the robotic operating environment and (ii) obtaining one or more first observations of the robotic operating environment using one or more second sensors(see p.32  where the inspection drone can provide 1. Audio sensors, 2. Video sensors. 3. Photos 4 still IR images. 5. Video IR images. 6 black and white images; see paragraph 44)  aboard the UAV.” (see paragraph 49-55 where the drone for inspection is provided to inspect the eddy current of the other drone: in accordance with a further alternative method of inspection, the FUAV 20 may fly in tandem with the U-UAV 10 al a separation distance. If the U-UAV 10 is on the ground, then the -UAV 20 may move to a location in. proximity to the U-UAY 10 and land at that location or land on the U-UAV 10.  In accordance with a further alternative inspection method, the -FUAV 20 may fly around the U-UAV 10 while the U-UAYV 10 Is on the ground. Another ground variant would be when the U-UAYV 10 is taxiing and the LUAV 20 is orbiting around it to capture manifestations of faults that may be exhibited during that fight mode. The distance (if any} separating the -UAYV 20 from the U-UAY 10 curing an inspection will depend on the inspection method being used. The FUAV 20 may be contained in the U-UAV 10 or in a maintenance facility when not in inspection mode.) (see paragraph 54-55 where the first UAV is position on a side of a rotor of the second UAV to listen to the rotor to reduce a failure probability of the scanning whereas if it was place in a second location that is noisy this would cause a failure in the scanning and the test would have to be performed a second time);

    PNG
    media_image5.png
    710
    676
    media_image5.png
    Greyscale
It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of OLIVARES with the teachings of KIMBERLY since KIMBERLY teaches a swarm of so called inspection drones of FIG. 2 can be dispatched to an environment.  Then second robots in FIG. 1 can be inspected by the first drone via infrared images and video, audio, and also still or video images or black and white images from the swarm.  The swarm can inspect a structure but also the UAVs themselves. See paragraph 51.  The swarm can detect that a modification of another robot is needed immediately.  For example, a likey failure of the robot can occur.  This can provide a modification of the swarm based a poor health of the faulty UAV.  

Kimberly teaches “…3. The method of claim 2, further comprising:
generating a second flight plan that causes the UAV to navigate through a second path and to obtain one or more second observations of the robotic operating environment using one or more third sensors aboard the UAV. (see paragraph 32 where the inspection drone can provide 1. Audio sensors, 2. Video sensors. 3. Photos 4 still IR images. 5. Video IR images. 6 black and white images; see paragraph 44) ” (see paragraph 49-55 where the drone for inspection is provided to inspect the eddy current of the other drone: in accordance with a further alternative method of inspection, the FUAV 20 may fly in tandem with the U-UAV 10 al a separation distance. If the U-UAV 10 is on the ground, then the -UAV 20 may move to a location in. proximity to the U-UAY 10 and land at that location or land on the U-UAV 10.  In accordance with a further alternative inspection method, the -FUAV 20 may fly around the U-UAV 10 while the U-UAYV 10 Is on the ground. Another ground variant would be when the U-UAYV 10 is taxiing and the LUAV 20 is orbiting around it to capture manifestations of faults that may be exhibited during that fight mode. The distance (if any} separating the -UAYV 20 from the U-UAY 10 curing an inspection will depend on the inspection method being used. The FUAV 20 may be contained in the U-UAV 10 or in a maintenance facility when not in inspection mode.) (see paragraph 54-55 where the first UAV is position on a side of a rotor of the second UAV to listen to the rotor to reduce a failure probability of the scanning whereas if it was place in a second location that is noisy this would cause a failure in the scanning and the test would have to be performed a second time);”

    PNG
    media_image5.png
    710
    676
    media_image5.png
    Greyscale
It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of OLIVARES with the teachings of KIMBERLY since KIMBERLY teaches a swarm of so called inspection drones of FIG. 2 can be dispatched to an environment.  Then second robots in FIG. 1 can be inspected by the first drone via infrared images and video, audio, and also still or video images or black and white images from the swarm.  The swarm can inspect a structure but also the UAVs themselves. See paragraph 51.  The swarm can detect that a modification of another robot is needed immediately.  For example, a likey failure of the robot can occur.  This can provide a modification of the swarm based a poor health of the faulty UAV.  

Claim 4 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Olivares, Victor et al., MODELING INTERNAL LOGISTICS BY USING DRONES ON THE STAGE OF ASSEMBLY OF PRODUCTS, (https://pdf.sciencedirectassets.com/280203) Procedia Computer Science 55 ( 2015 ) 1240 – 1249 (hereinafter “Olivares”) which is prior to 7-17-20 and in view of Kimberly and in view of Gui and Lei et al, Airborne Vision Based Navigation For A UAV Accuracy Landing Using Infrared Lamps, J Intell Robot Syst (2013) (15 March 2013) Springer Science Business Media (https://link.springer.com/content/pdf/10.1007/s10846-013-9819-5.pdf) (hereinafter “Gui”)
The primary reference is silent but Gui teaches “….4. The method of claim 1, wherein obtaining the new measurement of the robotic operating environment further comprises:
generating a subplan that causes the robot to move to a desired pose; and
causing the robot execute the subplan to move to the desired pose after obtaining the one or more first observations”. (See page 199-201) (see page 211 where the uav can detect the infrared lamps as visual markers on the runway to determine the pose of the uav and the ideal trajectory and a landing sequence of the uav; see also page 213 where the trajectory of the uav Is controlled in the landing process from 0 to 32 minutes based on the visual markers; see also page 138 where a visual marker can be used to generate pitch and roll control and pose for a UAV which Inherently is a two step or sequence).
It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of OLIVARES with the teachings of GUI since GUI teaches a drone can observe stationary based markers. The drone using these markers can match a pose for the drone along a trajectory for each location along the trajectory and a number of different poses. This can control the pose of the drone along each and every point of the 3d trajectory to provide for a precise control of the uav for a landing or other path.   

Claims 5-6 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Olivares, Victor et al., MODELING INTERNAL LOGISTICS BY USING DRONES ON THE STAGE OF ASSEMBLY OF PRODUCTS, (https://pdf.sciencedirectassets.com/280203) Procedia Computer Science 55 ( 2015 ) 1240 – 1249 (hereinafter “Olivares”) which is prior to 7-17-20 and in view of Kimberly and in view of International Patent Application Pub. No.: WO 2021/222384 A1 to Strong et al. that was filed in 4-28-2020.
OIivares is silent but Strong teaches “5. The method of claim 1, wherein the second observation comprises observation of an area in the robotic operating environment that is at least partially occluded in the first observation”. (see paragraph 930-937 where a machine has an occluded view that can be displayed using a second view and claim 110 ) 
It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of OLIVARES with the teachings of STRONG since STRONG teaches an occluded or hidden view of the manufacturing can be provided in a second display to prevent accidents in the workplace. See paragraph 930-7 of Strong.    

OIivares is silent but Strong teaches “6. The method of claim 3, further comprising:
determining, from the first and second observations, the new measurement of the robotic operating environment. ”. (see paragraph 930-937 where a machine has an occluded view that can be displayed using a second view and claim 110 )
It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of OLIVARES with the teachings of STRONG since STRONG teaches an occluded or hidden view of the manufacturing can be provided in a second display to prevent accidents in the workplace. See paragraph 930-7 of Strong.    

Claims 7-9 and 12 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Olivares, Victor et al., MODELING INTERNAL LOGISTICS BY USING DRONES ON THE STAGE OF ASSEMBLY OF PRODUCTS, (https://pdf.sciencedirectassets.com/280203) Procedia Computer Science 55 ( 2015 ) 1240 – 1249 (hereinafter “Olivares”) which is prior to 7-17-20 and in view of Kimberly and in view of Barbosa, GF, A Conceptual Study Towards Delivery of Consumable Materials to Aircraft Assembly Stations Performed by Mobile Robots Based on Industry 4.0 Principles (January 2017) Journal of Aeronautics & Aerospace Engineering 06(02) (DOI:10.4172/2168-9792.1000187) (1-2017) (hereinafter “Barbosa”). 
 
    PNG
    media_image6.png
    934
    1299
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    504
    635
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    852
    850
    media_image8.png
    Greyscale

Barbosa teaches “…7. The method of claim 1, wherein the measurement of the robotic operating environment comprises a measurement of an end-of-arm tool attached to the robot”. (see FIG. 10 where the drone can be transported from a smaller vehicle to the worksite location; a worker can request more tools in step a, and the uav can deliver them using a barcode and FIG. 24 where the drone is capturing images of the workstation and the forklift and tools for working the tail stabilizer of the aircraft; see page 8-9 where the drone can image the box and tools and then return to the automated guided vehicle, see abstract and then proceed to the next inspection location) 
It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of OLIVARES with the teachings of BARBOSA since BARBOSA teaches a quadcopter drone can ride on a second drone. The quadcopter can then move to each of the stations for the aircraft assembly.  The quadcopter can image the stations and then determine if supplies are needed or other tools. The quadcopter can then move to the warehouse and retrieve a new tool with a barcode verification.  The quadcopter can also inspect the worker, tools, and machine with its arm itself in FIG. 23-24 and provide a new kit.  This retrieval and automated inspection can provide faster assembly, and lower production costs and less workers in manufacturing gap environment for aircraft.    See page 2-10 of BARBOSA.    


    PNG
    media_image8.png
    852
    850
    media_image8.png
    Greyscale

Barbosa teaches “…8. The method of claim 1, wherein determining that the current plan for performing the particular task with the robot requires modification comprises:
determining that a new end-of-arm tool has been attached to the robot.  (see FIG. 10 where the drone can be transported from a smaller vehicle to the worksite location; a worker can request more tools in step a, and the uav can deliver them using a barcode and FIG. 24 where the drone is capturing images of the workstation and the forklift and tools for working the tail stabilizer of the aircraft; see page 8-9 where the drone can image the box and tools and then return to the automated guided vehicle, see abstract and then proceed to the next inspection location) It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of OLIVARES with the teachings of BARBOSA since BARBOSA teaches a quadcopter drone can ride on a second drone. The quadcopter can then move to each of the stations for the aircraft assembly.  The quadcopter can image the stations and then determine if supplies are needed or other tools. The quadcopter can then move to the warehouse and retrieve a new tool with a barcode verification.  The quadcopter can also inspect the worker, tools, and machine with its arm itself in FIG. 23-24 and provide a new kit.  This retrieval and automated inspection can provide faster assembly, and lower production costs and less workers in manufacturing gap environment for aircraft.    See page 2-10 of BARBOSA.    

    PNG
    media_image9.png
    543
    777
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    713
    789
    media_image10.png
    Greyscale

Barbosa teaches “…9. The method of claim 1, wherein generating the modified plan comprises adjusting the current plan to account for a difference between the new measurement of the new end-of-arm tool and the previous measurement of an old end-of-arm tool with which the robot executes the current plan. (see FIG. 11, 15-16 where the new kit with tools is provided by the quadcopter to the workstation, and see  FIG. 10 where the drone can be transported from a smaller vehicle to the worksite location; a worker can request more tools in step a, and the uav can deliver them using a barcode and FIG. 24 where the drone is capturing images of the workstation and the forklift and tools for working the tail stabilizer of the aircraft; see page 8-9 where the drone can image the box and tools and then return to the automated guided vehicle, see abstract and then proceed to the next inspection location); 
It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of OLIVARES with the teachings of BARBOSA since BARBOSA teaches a quadcopter drone can ride on a second drone. The quadcopter can then move to each of the stations for the aircraft assembly.  The quadcopter can image the stations and then determine if supplies are needed or other tools. The quadcopter can then move to the warehouse and retrieve a new tool with a barcode verification.  The quadcopter can also inspect the worker, tools, and machine with its arm itself in FIG. 23-24 and provide a new kit.  This retrieval and automated inspection can provide faster assembly, and lower production costs and less workers in manufacturing gap environment for aircraft.    See page 2-10 of BARBOSA.    

Claims 10-11 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Olivares, Victor et al., MODELING INTERNAL LOGISTICS BY USING DRONES ON THE STAGE OF ASSEMBLY OF PRODUCTS, (https://pdf.sciencedirectassets.com/280203) Procedia Computer Science 55 ( 2015 ) 1240 – 1249 (hereinafter “Olivares”) which is prior to 7-17-20 and in view of Kimberly and in further in view of European Patent Pub. Application No.: EP 3900513A to Andrejuk that was filed in 4-3-20.  
Andrejuk teaches “…10. The method of claim 1, wherein:
the unmanned aerial vehicle comprises a multipropeller drone;  (see FIG. 1) 
the one or more first sensors comprise anchor sensors; and (see FIG. 2 where the sensor frame 10 is anchored using device 32 on the uav) 
It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of OLIVARES with the teachings of ANDREJUK since ANDREJUK teaches a quadcopter drone can include an anchoring device on the drone to penetrate on the flooring.  The drone can include an anchored sensor frame to ensure the operation is completed. This can provide increased automation.   See paragraph 10-20 of Andrejuk.   

Kimberly teaches “…the one or more second sensors comprise one or more of camera sensor, ultrasonic sensor, or lidar sensor”. (see paragraph 32 where the inspection drone can provide 1. Audio sensors, 2. Video sensors. 3. Photos 4 still IR images. 5. Video IR images. 6 black and white images; see paragraph 32-44 and a radiation detector )  

    PNG
    media_image5.png
    710
    676
    media_image5.png
    Greyscale
It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of OLIVARES with the teachings of KIMBERLY since KIMBERLY teaches a swarm of so called inspection drones of FIG. 2 can be dispatched to an environment.  Then second robots in FIG. 1 can be inspected by the first drone via infrared images and video, audio, and also still or video images or black and white images from the swarm.  The swarm can inspect a structure but also the UAVs themselves. See paragraph 51.  The swarm can detect that a modification of another robot is needed immediately.  For example, a likey failure of the robot can occur.  This can provide a modification of the swarm based a poor health of the faulty UAV.  

Kimberly teaches “…11. The method of claim 10, wherein:
the one or more third sensors comprise at least one sensor that is different from the second sensors. (see p.32-44 and the inspection drone can provide 1. Audio sensors, 2. Video sensors. 3. Photos 4 still IR images. 5. Video IR images. 6 black and white images; see paragraph 44)  

    PNG
    media_image5.png
    710
    676
    media_image5.png
    Greyscale
It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of OLIVARES with the teachings of KIMBERLY since KIMBERLY teaches a swarm of so called inspection drones of FIG. 2 can be dispatched to an environment.  Then second robots in FIG. 1 can be inspected by the first drone via infrared images and video, audio, and also still or video images or black and white images from the swarm.  The swarm can inspect a structure but also the UAVs themselves. See paragraph 51.  The swarm can detect that a modification of another robot is needed immediately.  For example, a likey failure of the robot can occur.  This can provide a modification of the swarm based a poor health of the faulty UAV.  

Barbosa teaches “…12. The method of claim 1, further comprising causing the robot to execute the modified plan. (see FIG. 11, 15-16 where the new kit with tools is provided by the quadcopter to the workstation, and see  FIG. 10 where the drone can be transported from a smaller vehicle to the worksite location; a worker can request more tools in step a, and the uav can deliver them using a barcode and FIG. 24 where the drone is capturing images of the workstation and the forklift and tools for working the tail stabilizer of the aircraft; see page 8-9 where the drone can image the box and tools and then return to the automated guided vehicle, see abstract and then proceed to the next inspection location)”. 
It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of OLIVARES with the teachings of BARBOSA since BARBOSA teaches a quadcopter drone can ride on a second drone. The quadcopter can then move to each of the stations for the aircraft assembly.  The quadcopter can image the stations and then determine if supplies are needed or other tools. The quadcopter can then move to the warehouse and retrieve a new tool with a barcode verification.  The quadcopter can also inspect the worker, tools, and machine with its arm itself in FIG. 23-24 and provide a new kit.  This retrieval and automated inspection can provide faster assembly, and lower production costs and less workers in manufacturing gap environment for aircraft.    See page 2-10 of BARBOSA.    

Claims 13-15 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Olivares, Victor et al., MODELING INTERNAL LOGISTICS BY USING DRONES ON THE STAGE OF ASSEMBLY OF PRODUCTS, (https://pdf.sciencedirectassets.com/280203) Procedia Computer Science 55 ( 2015 ) 1240 – 1249 (hereinafter “Olivares”) which is prior to 7-17-20 and in view of U.S. Patent Application Pub. No.: 2020/0180791 (hereinafter “Kimberly”).

    PNG
    media_image1.png
    456
    1548
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    438
    1076
    media_image2.png
    Greyscale

Olivares discloses “…13. A system comprising one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising:
determining that a current plan” (see page 1242-3 where the drones have an optimization algorithm that solves the TSP problem for the weight of supplies needed at the workstation for the industrial robot in the sub cluster shown in FIG. 3a-b; see robots as workstations in blue and the quadcopter moving to each work station to deliver the supplies) 
Olivares is silent but Kimberly teaches “… for performing a particular task with a robot requires modification; (see blocks 102-118 where the system can indicate that a drone has a failure that is likely with a high probability and a second inspection drone Is dispatched in block 104 and the second inspection drone can inspect the first drone in blocks 104-120) ; (see FIG. 3 where the inspection drone is dispatched to inspect the first drone: see paragraph 49-54)  (see block 102-114 system behavior model and failure model and then this is provided to the I-UAV inspection planner of the failure and then an execution and plan is provided in block 102-114) …. (see paragraph 49-55 where the drone for inspection is provided to inspect the eddy current of the other drone: in accordance with a further alternative method of inspection, the FUAV 20 may fly in tandem with the U-UAV 10 al a separation distance. If the U-UAV 10 is on the ground, then the -UAV 20 may move to a location in. proximity to the uav 10 and land at that location or land on the U-UAV 10.  In accordance with a further alternative inspection method, the -FUAV 20 may fly around the U-UAV 10 while the U-UAYV 10 Is on the ground. Another ground variant would be when the U-UAYV 10 is taxiing and the LUAV 20 is orbiting around it to capture manifestations of faults that may be exhibited during that fight mode. The distance (if any} separating the -UAYV 20 from the U-UAY 10 curing an inspection will depend on the inspection method being used. The FUAV 20 may be contained in the U-UAV 10 or in a maintenance facility when not in inspection mode.) (see paragraph 54-55 where the first UAV is position on a side of a rotor of the second UAV to listen to the rotor to reduce a failure probability of the scanning whereas if it was place in a second location that is noisy this would cause a failure in the scanning and the test would have to be performed a second time); 

    PNG
    media_image5.png
    710
    676
    media_image5.png
    Greyscale
It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of OLIVARES with the teachings of KIMBERLY since KIMBERLY teaches a swarm of so called inspection drones of FIG. 2 can be dispatched to an environment.  Then second robots in FIG. 1 can be inspected by the first drone via infrared images and video, audio, and also still or video images or black and white images from the swarm.  The swarm can inspect a structure but also the UAVs themselves. See paragraph 51.  The swarm can detect that a modification of another robot is needed immediately.  For example, a likey failure of the robot can occur.  This can provide a modification of the swarm based a poor health of the faulty UAV.  


    PNG
    media_image2.png
    438
    1076
    media_image2.png
    Greyscale

Olivares discloses “…in response, generating one or more flight plans for an unmanned aerial vehicle (UAV) based on a robotic operating environment comprising the robot; (see FIG. 3b where the drones move to 20 work robots to deliver the supplies with the depot as an origin and the destination;  page 1242-3 where the drones have an optimization algorithm that solves the TSP problem for the weight of supplies needed at the workstation for the industrial robot in the sub cluster shown in FIG. 3a-b; see robots as workstations in blue and the quadcopter moving to each work station to deliver the supplies)

    PNG
    media_image4.png
    519
    1518
    media_image4.png
    Greyscale
obtaining, using the UAV in accordance with the one or more flight plans, a new measurement of the robotic operating environment comprising the robot; and (see page 1244-5 where the 1, path length, 2. Standard deviation and 3. Relative standard deviation of the UAV’s run is taken to further refine the path, and CPU time taken in 10 runs based on the 200 generations is also taken) 
generating, based at least on a difference between the new measurement of the robotic operating environment and a previous measurement of the robotic operating environment, a modified plan for performing the particular task with the robot. (see page 1248 where a parameter of energy consumption of the UAV is taken and a battery capacity trend is also taken so as to provide a better path where a quadcopter having 25 KG of weight for different distances is taken and a trend is taken)
Olivares is silent but Kimberly teaches “…14. The system of claim 13, wherein generating one or more flight plans for the UAV comprises:
generating a first flight plan that causes the UAV to navigate through a first path that specifies (i) placing one or more first sensors (see p.32-44 where the inspection drone can provide 1. Audio sensors, 2. Video sensors. 3. Photos 4 still IR images. 5. Video IR images. 6 black and white images; see paragraph 44)  at one or more predetermined locations within the robotic operating environment and (ii) obtaining one or more first observations of the robotic operating environment using one or more second sensors (see p.32-44 where the inspection drone can provide 1. Audio sensors, 2. Video sensors. 3. Photos 4 still IR images. 5. Video IR images. 6 black and white images; see paragraph 44)   aboard the UAV. .” (see paragraph 49-55 where the drone for inspection is provided to inspect the eddy current of the other drone: in accordance with a further alternative method of inspection, the FUAV 20 may fly in tandem with the U-UAV 10 al a separation distance. If the U-UAV 10 is on the ground, then the -UAV 20 may move to a location in. proximity to the U-UAY 10 and land at that location or land on the U-UAV 10.  In accordance with a further alternative inspection method, the -FUAV 20 may fly around the U-UAV 10 while the U-UAYV 10 Is on the ground. Another ground variant would be when the U-UAYV 10 is taxiing and the LUAV 20 is orbiting around it to capture manifestations of faults that may be exhibited during that fight mode. The distance (if any} separating the -UAYV 20 from the U-UAY 10 curing an inspection will depend on the inspection method being used. The FUAV 20 may be contained in the U-UAV 10 or in a maintenance facility when not in inspection mode.) (see paragraph 54-55 where the first UAV is position on a side of a rotor of the second UAV to listen to the rotor to reduce a failure probability of the scanning whereas if it was place in a second location that is noisy this would cause a failure in the scanning and the test would have to be performed a second time);

    PNG
    media_image5.png
    710
    676
    media_image5.png
    Greyscale
It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of OLIVARES with the teachings of KIMBERLY since KIMBERLY teaches a swarm of so called inspection drones of FIG. 2 can be dispatched to an environment.  Then second robots in FIG. 1 can be inspected by the first drone via infrared images and video, audio, and also still or video images or black and white images from the swarm.  The swarm can inspect a structure but also the UAVs themselves. See paragraph 51.  The swarm can detect that a modification of another robot is needed immediately.  For example, a likey failure of the robot can occur.  This can provide a modification of the swarm based a poor health of the faulty UAV.  

Kimberly teaches “…15. The system of claim 14, wherein the operations further comprise:
generating a second flight plan that causes the UAV to navigate through a second path and to obtain one or more second observations of the robotic operating environment using one or more third sensors aboard the UAV”. (see paragraph 32-44 where the inspection drone can provide 1. Audio sensors, 2. Video sensors. 3. Photos 4 still IR images. 5. Video IR images. 6 black and white images; see paragraph 44) ” (see paragraph 49-55 where the drone for inspection is provided to inspect the eddy current of the other drone: in accordance with a further alternative method of inspection, the FUAV 20 may fly in tandem with the U-UAV 10 al a separation distance. If the U-UAV 10 is on the ground, then the -UAV 20 may move to a location in. proximity to the U-UAY 10 and land at that location or land on the U-UAV 10.  In accordance with a further alternative inspection method, the -FUAV 20 may fly around the U-UAV 10 while the U-UAYV 10 Is on the ground. Another ground variant would be when the U-UAYV 10 is taxiing and the LUAV 20 is orbiting around it to capture manifestations of faults that may be exhibited during that fight mode. The distance (if any} separating the -UAYV 20 from the U-UAY 10 curing an inspection will depend on the inspection method being used. The FUAV 20 may be contained in the U-UAV 10 or in a maintenance facility when not in inspection mode.) (see paragraph 54-55 where the first UAV is position on a side of a rotor of the second UAV to listen to the rotor to reduce a failure probability of the scanning whereas if it was place in a second location that is noisy this would cause a failure in the scanning and the test would have to be performed a second time);”

    PNG
    media_image5.png
    710
    676
    media_image5.png
    Greyscale
It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of OLIVARES with the teachings of KIMBERLY since KIMBERLY teaches a swarm of so called inspection drones of FIG. 2 can be dispatched to an environment.  Then second robots in FIG. 1 can be inspected by the first drone via infrared images and video, audio, and also still or video images or black and white images from the swarm.  The swarm can inspect a structure but also the UAVs themselves. See paragraph 51.  The swarm can detect that a modification of another robot is needed immediately.  For example, a likey failure of the robot can occur.  This can provide a modification of the swarm based a poor health of the faulty UAV.  

Claim 16 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Olivares, Victor et al., MODELING INTERNAL LOGISTICS BY USING DRONES ON THE STAGE OF ASSEMBLY OF PRODUCTS, (https://pdf.sciencedirectassets.com/280203) Procedia Computer Science 55 ( 2015 ) 1240 – 1249 (hereinafter “Olivares”) which is prior to 7-17-20 and in view of Kimberly and in view of Gui and Lei et al, Airborne Vision Based Navigation For A UAV Accuracy Landing Using Infrared Lamps, J Intell Robot Syst (2013) (15 March 2013) Springer Science Business Media (https://link.springer.com/content/pdf/10.1007/s10846-013-9819-5.pdf) (hereinafter “Gui”)

Gui teaches “….16. The system of claim 13, wherein obtaining the new measurement of the robotic operating environment further comprises:
generating a subplan that causes the robot to move to a desired pose; and
causing the robot execute the subplan to move to the desired pose after obtaining the one or more first observations”. (See page 199-201) (see page 211 where the uav can detect the infrared lamps as visual markers on the runway to determine the pose of the uav and the ideal trajectory and a landing sequence of the uav; see also page 213 where the trajectory of the uav Is controlled in the landing process from 0 to 32 minutes based on the visual markers; see also page 138 where a visual marker can be used to generate pitch and roll control and pose for a UAV which Inherently is a two step or sequence).
It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of OLIVARES with the teachings of GUI since GUI teaches a drone can observe stationary based markers. The drone using these markers can match a pose for the drone along a trajectory for each location along the trajectory and a number of different poses. This can control the pose of the drone along each and every point of the 3d trajectory to provide for a precise control of the uav for a landing or other path.   

Claim 17 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Olivares, Victor et al., MODELING INTERNAL LOGISTICS BY USING DRONES ON THE STAGE OF ASSEMBLY OF PRODUCTS, (https://pdf.sciencedirectassets.com/280203) Procedia Computer Science 55 ( 2015 ) 1240 – 1249 (hereinafter “Olivares”) which is prior to 7-17-20 and in view of Kimberly  and in view of International Patent Application Pub. No.: WO 2021/222384 A1 to Strong et al. that was filed in 4-28-2020.

OIivares is silent but Strong teaches “17. The system of claim 13, wherein the second observation comprises observation of an area in the robotic operating environment that is at least partially occluded in the first observation”. (see paragraph 930-937 where a machine has an occluded view that can be displayed using a second view and claim 110 ).
It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of OLIVARES with the teachings of STRONG since STRONG teaches an occluded or hidden view of the manufacturing can be provided in a second display to prevent accidents in the workplace. See paragraph 930-7 of Strong.    

Claims 18-19 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Olivares, Victor et al., MODELING INTERNAL LOGISTICS BY USING DRONES ON THE STAGE OF ASSEMBLY OF PRODUCTS, (https://pdf.sciencedirectassets.com/280203) Procedia Computer Science 55 ( 2015 ) 1240 – 1249 (hereinafter “Olivares”) which is prior to 7-17-20 and in view of Kimberly and in view of Barbosa, GF, A Conceptual Study Towards Delivery of Consumable Materials to Aircraft Assembly Stations Performed by Mobile Robots Based on Industry 4.0 Principles (January 2017) Journal of Aeronautics & Aerospace Engineering 06(02) (DOI:10.4172/2168-9792.1000187) (1-2017) (hereinafter “Barbosa”). 

Barbosa teaches “…18. The system of claim 13, wherein the measurement of the robotic operating environment comprises a measurement of an end-of-arm tool attached to the robot”. (see FIG. 10 where the drone can be transported from a smaller vehicle to the worksite location; a worker can request more tools in step a, and the uav can deliver them using a barcode and FIG. 24 where the drone is capturing images of the workstation and the forklift and tools for working the tail stabilizer of the aircraft and the drone images the fork lift type robot arm; see page 8-9 where the drone can image the box and tools and then return to the automated guided vehicle, see abstract and then proceed to the next inspection location)
It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of OLIVARES with the teachings of BARBOSA since BARBOSA teaches a quadcopter drone can ride on a second drone. The quadcopter can then move to each of the stations for the aircraft assembly.  The quadcopter can image the stations and then determine if supplies are needed or other tools. The quadcopter can then move to the warehouse and retrieve a new tool with a barcode verification.  The quadcopter can also inspect the worker, tools, and machine with its arm itself in FIG. 23-24 and provide a new kit.  This retrieval and automated inspection can provide faster assembly, and lower production costs and less workers in manufacturing gap environment for aircraft.    See page 2-10 of BARBOSA.    

Barbosa teaches “..19. The system of claim 13, wherein generating the modified plan comprises adjusting the current plan to account for a difference between the new measurement of the new end-of-arm tool and the previous measurement of an old end-of-arm tool with which the robot executes the current plan. (see FIG. 11, 15-16 where the new kit with tools is provided by the quadcopter to the workstation, and see  FIG. 10 where the drone can be transported from a smaller vehicle to the worksite location; a worker can request more tools in step a, and the uav can deliver them using a barcode and FIG. 24 where the drone is capturing images of the workstation and the forklift and tools for working the tail stabilizer of the aircraft; see page 8-9 where the drone can image the box and tools and then return to the automated guided vehicle, see abstract and then proceed to the next inspection location)”;
It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of OLIVARES with the teachings of BARBOSA since BARBOSA teaches a quadcopter drone can ride on a second drone. The quadcopter can then move to each of the stations for the aircraft assembly.  The quadcopter can image the stations and then determine if supplies are needed or other tools. The quadcopter can then move to the warehouse and retrieve a new tool with a barcode verification.  The quadcopter can also inspect the worker, tools, and machine with its arm itself in FIG. 23-24 and provide a new kit.  This retrieval and automated inspection can provide faster assembly, and lower production costs and less workers in manufacturing gap environment for aircraft.    See page 2-10 of BARBOSA.    
It is well known in the art for a drone to inspect a machine with an arm. See US 2017/0100837. 
Claim 20 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Olivares, Victor et al., MODELING INTERNAL LOGISTICS BY USING DRONES ON THE STAGE OF ASSEMBLY OF PRODUCTS, (https://pdf.sciencedirectassets.com/280203) Procedia Computer Science 55 ( 2015 ) 1240 – 1249 (hereinafter “Olivares”) which is prior to 7-17-20 and in view of Kimberly.

    PNG
    media_image1.png
    456
    1548
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    438
    1076
    media_image2.png
    Greyscale
Olivares discloses “…20. One or more non-transitory computer storage media encoded with computer program instructions that when executed by a plurality of computers cause the plurality of computers to perform operations comprising:
determining that a current plan (see page 1242-3 where the drones have an optimization algorithm that solves the TSP problem for the weight of supplies needed at the workstation for the industrial robot in the sub cluster shown in FIG. 3a-b; see robots as workstations in blue and the quadcopter moving to each work station to deliver the supplies) 
Olivares is silent but Kimberly teaches “…for performing a particular task with a robot requires modification;” (see blocks 102-118 where the system can indicate that a drone has a failure that is likely with a high probability and a second inspection drone Is dispatched in block 104 and the second inspection drone can inspect the first drone in blocks 104-120) ; (see FIG. 3 where the inspection drone is dispatched to inspect the first drone: see paragraph 49-54)  (see block 102-114 system behavior model and failure model and then this is provided to the I-UAV inspection planner of the failure and then an execution and plan is provided in block 102-114) …. (see paragraph 49-55 where the drone for inspection is provided to inspect the eddy current of the other drone: in accordance with a further alternative method of inspection, the FUAV 20 may fly in tandem with the U-UAV 10 al a separation distance. If the U-UAV 10 is on the ground, then the -UAV 20 may move to a location in. proximity to the uav 10 and land at that location or land on the U-UAV 10.  In accordance with a further alternative inspection method, the -FUAV 20 may fly around the U-UAV 10 while the U-UAYV 10 Is on the ground. Another ground variant would be when the U-UAYV 10 is taxiing and the LUAV 20 is orbiting around it to capture manifestations of faults that may be exhibited during that fight mode. The distance (if any} separating the -UAYV 20 from the U-UAY 10 curing an inspection will depend on the inspection method being used. The FUAV 20 may be contained in the U-UAV 10 or in a maintenance facility when not in inspection mode.) (see paragraph 54-55 where the first UAV is position on a side of a rotor of the second UAV to listen to the rotor to reduce a failure probability of the scanning whereas if it was place in a second location that is noisy this would cause a failure in the scanning and the test would have to be performed a second time); 



    PNG
    media_image2.png
    438
    1076
    media_image2.png
    Greyscale

Olivares discloses “…in response, generating one or more flight plans for an unmanned aerial vehicle (UAV) based on a robotic operating environment comprising the robot; (see FIG. 3b where the drones move to 20 work robots to deliver the supplies with the depot as an origin and the destination;  page 1242-3 where the drones have an optimization algorithm that solves the TSP problem for the weight of supplies needed at the workstation for the industrial robot in the sub cluster shown in FIG. 3a-b; see robots as workstations in blue and the quadcopter moving to each work station to deliver the supplies)
obtaining, using the UAV in accordance with the one or more flight plans, a new measurement of the robotic operating environment comprising the robot; and (see page 1244-5 where the 1, path length, 2. Standard deviation and 3. Relative standard deviation of the UAV’s run is taken to further refine the path, and CPU time taken in 10 runs based on the 200 generations is also taken)
generating, based at least on a difference between the new measurement of the robotic operating environment and a previous measurement of the robotic operating environment, a modified plan for performing the particular task with the robot. . (see page 1248 where a parameter of energy consumption of the UAV is taken and a battery capacity trend is also taken so as to provide a better path where a quadcopter having 25 KG of weight for different distances is taken and a trend is taken)

    PNG
    media_image5.png
    710
    676
    media_image5.png
    Greyscale
It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of OLIVARES with the teachings of KIMBERLY since KIMBERLY teaches a swarm of so called inspection drones of FIG. 2 can be dispatched to an environment.  Then second robots in FIG. 1 can be inspected by the first drone via infrared images and video, audio, and also still or video images or black and white images from the swarm.  The swarm can inspect a structure but also the UAVs themselves. See paragraph 51.  The swarm can detect that a modification of another robot is needed immediately.  For example, a likey failure of the robot can occur.  This can provide a modification of the swarm based a poor health of the faulty UAV.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668